TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00694-CR




                                  Lasaro Cortez, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 63990, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lasaro Cortez was placed on deferred adjudication community supervision

after he pleaded guilty to possessing more than one gram of cocaine with intent to deliver and true

to a previous felony conviction alleged for enhancement. See Tex. Health & Safety Code Ann.

§ 481.112(a), (c) (West 2010). The State later moved to adjudicate, alleging two violations of the

conditions of supervision. Following a hearing, the trial court found the allegations to be true,

adjudged appellant guilty, and imposed a fourteen-year prison sentence.

               In his only issue on appeal, appellant contends that the evidence does not support the

court’s order that he pay $565 in attorney’s fees. See Tex. Code Crim. Proc. Ann. art. 26.05(g)

(West Supp. 2010); Mayer v. State, 309 S.W.3d 552, 556-57 (Tex. Crim. App. 2010). The State

concedes that there is no evidence of a material change in appellant’s financial status subsequent to

his being found indigent.
               The issue is sustained. The judgment of conviction is modified to delete the order

that appellant pay $565 in attorney’s fees. As modified, the judgment is affirmed.




                                             ___________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Modified and, as Modified, Affirmed

Filed: August 18, 2011

Do Not Publish




                                                2